 1   McGREGOR W. SCOTT
 2   United States Attorney
     DEBORAH STACHEL
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
     PATRICK SNYDER,
 5
     Special Assistant United States Attorney
 6            160 Spear Street, Suite 800
 7            San Francisco, California 94105
              Telephone: (415) 977-8927
 8            Facsimile: (415) 744-0134
 9   Attorneys for Defendant
10                         UNITED STATES DISTRICT COURT
11                        EASTERN DISTRICT OF CALIFORNIA
12
     JORGE ALBERTO MENDOZA,                   )     No. 2:19-cv-00392-AC
13                                            )
           Plaintiff,                         )
14                                            )     PROPOSED ORDER AND
           v.                                 )     STIPULATION TO REMAND
15                                            )     PURSUANT TO 42 U.S.C.
     ANDREW SAUL,                             )     SECTION 405(g) SENTENCE FOUR
16
     Commissioner of Social Security,         )
                                              )
17                                            )
           Defendant.                         )
18                                            )
                                              )
19                                            )
20
            IT IS HEREBY STIPULATED by the parties, through their undersigned
21
     attorneys, and with the approval of the Court, that the Commissioner has agreed to
22
     a voluntary remand of this case for further administrative proceedings, pursuant to
23
     sentence four of 42 U.S.C. § 405(g).
24
           On remand, the Appeals Council will remand the case to an administrative
25
     law judge (ALJ) for a new hearing and decision and instruct the ALJ to reevaluate
26
     the evidence of record and apply the appropriate regulations for applications filed
27
     on or after March 27, 2017. The parties further request that the Clerk of the Court
28
     be directed to enter a final judgment in favor of Plaintiff, and against Defendant,
     reversing the final decision of the Commissioner.


                                              -1-
 1         As noted, this stipulation constitutes a remand under the fourth sentence of
 2   Section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 3
 4                                    Respectfully submitted,
 5
 6         Dated: September 17, 2019                 McGREGOR W. SCOTT
 7                                                   United States Attorney
                                                     DEBORAH STACHEL
 8
                                                     Regional Chief Counsel, Region IX
 9                                                   Social Security Administration
10
11                                           BY:     /s/ Patrick Snyder
12
                                                     PATRICK SNYDER
                                                     Special Assistant U.S. Attorney
13                                                   Attorneys for Defendant
14         Dated: September 20, 2019
15                                           BY:     /s/ Meghan O. Lambert
16                                                   MEGHAN O. LAMBERT
                                                     Attorneys for Plaintiff
17
                                                     (authorized by email on 9/20)
18
19
                                             ORDER
20
           Good cause appearing, pursuant to stipulation, IT IS SO ORDERED.
21
22
     DATE: September 24, 2019
23
24
25
26
27
28




                                               -2-
